Citation Nr: 1105921	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-26 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left shoulder disorder.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.

4.  Entitlement to service connection for arthritis of the 
bilateral ankles.

5.  Entitlement to service connection for a disorder manifested 
by pain from the skull to the pelvis.

6.  Entitlement to service connection for repetitive ear 
infections.

7.  Entitlement to service connection for atrophy of the brain.

8.  Entitlement to service connection for loss of taste and 
smell.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for alcoholism.

11.  Entitlement to service connection for psoriatic arthritis 
and ankylosing spondylitis of the cervical spine.

12.  Entitlement to service connection for right shoulder 
arthritis.

13.  Entitlement to service connection for contusion to the 3rd 
and 4th finger of the right hand, claimed as right hand condition 
and clubbing.

14.  Entitlement to service connection for flat feet.

15.  Entitlement to service connection for arthritis of the hips.

16.  Entitlement to service connection for astigmatism of the 
right eye with decrease in vision.

17.  Entitlement to service connection for high cholesterol.

18.  Entitlement to an increased disability rating in excess of 
10 percent for residuals of injury to the lumbar spine, herniated 
disk L4-5.

19.  Entitlement to an initial disability rating in excess of 10 
percent for tinnitus.

20.  Entitlement to an initial compensable disability rating for 
hemorrhoids.

21.  Entitlement to a temporary total rating based on surgical or 
other treatment necessitating convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1991, 
as well as a prior period of 2 years, 3 months and 11 days of 
active duty.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought.  

Notably, the September 2007 rating decision addressed all of the 
issues subject to this appeal, except that that rating decision: 
deferred a claim for service connection for hemorrhoids, and did 
not address an issue as to a claim for service connection for 
high cholesterol.  On October 2, 2007, the Veteran submitted a 
notice of disagreement from that rating decision as to "all 
issues covered" in the September 2007 rating decision.  
Subsequently in an October 2007 rating decision, the RO granted 
service connection for hemorrhoids and awarded that disability a 
noncompensable rating.  

Later in May 2008 the RO issued a statement of the case that 
included the issue of entitlement to a compensable disability 
rating for hemorrhoids, even though the Veteran did not submit a 
notice of disagreement following the October 2007 rating 
decision; and included the issue of entitlement to service 
connection for high cholesterol, even though that issue was not 
addressed in the September 2007 rating decision.  Because the 
grant of service connection and assignment of a compensable 
rating for hemorrhoids was in a rating decision after the October 
2, 2007 notice of disagreement, an appeal of the claim for a 
compensable initial rating for hemorrhoids was not properly 
before the RO at the time of the RO's May 2008 statement of the 
case.  

The claims regarding the initial rating for hemorrhoids and (2) 
service connection for high cholesterol both appear to be 
contained in the VA Form 8, Certification of Appeal, and thus are 
shown in the list of issues on pages one and two above.  See 
Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In correspondence received by the Board in October 2010, the 
Veteran requested a Travel Board hearing before the Board at the 
RO.  To date he has not been scheduled for such a hearing, and 
thus this case must be remanded.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing 
before a traveling Veterans Law Judge 
following the usual procedures under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.707 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

